DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Amendment filed on February 7, 2022, claims 2-4 and 18-20 have been cancelled, and claims 1 and 5-17 are pending.

Allowable Subject Matter
Claims 1 and 5-17 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the stretchable display panel (as per claims 1 and 5-13) or the display device (as per claim 17) as a whole, specifically, a stretchable display layer comprising a display area and a non-display area surrounding the display area; a first elastic layer disposed on a side of the display layer and connected to the non- display area by a first connecting part, the first connecting part being disposed in the non-display area; and a second elastic layer disposed on a side of the display layer distal to the first elastic layer and connected to the non-display area by a second connecting part, the second connecting part being disposed in the non-display area, wherein: both the first elastic layer and the second elastic layer are transparent materials, the first elastic layer has a Young's modulus greater than that of the display layer, and the second elastic layer has a Young's modulus greater than that of the display layer; the second elastic layer is fixedly connected to the non-display area through the second plastic frame; the first connecting part comprises: a first plastic frame sandwiched between the first elastic layer and the display layer, and located in the non-display area, the first plastic frame being in a ring- shape, wherein the first elastic layer is fixedly connected to the display layer through the first plastic frame; and a first filling portion filled in a space enclosed by the first plastic frame, and the first filling portion being liquid or solid having a Young's modulus is not greater than that of the display layer; and the second connecting part comprises a second plastic frame sandwiched between the second elastic layer and the display layer, and located in the non-display area, the second plastic frame being in a ring-shape; or the method for manufacturing a stretchable display panel (as per claims 14-16) as a whole, specifically, performing Scheme I of the two schemes, wherein performing Scheme I comprises: providing a substrate and a stretchable display layer comprising a display area and a non-display area surrounding the display area; forming a first elastic layer on the substrate, the first elastic layer being a transparent material and having a Young's modulus greater than a Young's modulus of the display layer; forming a ring-shaped first plastic frame on a surface of the first elastic layer distal to the substrate, the first plastic frame being located in the non-display area; filling a first filling portion in the first plastic frame, the first filling portion being liquid or solid having a Young's modulus not greater than that of the display layer; providing the display layer on a surface of the first plastic frame distal to the substrate, wherein the first elastic layer is fixedly connected to the non-display area through the first plastic frame; forming a ring-shaped second plastic frame on a surface of the display layer distal to the substrate, the second plastic frame being located in the non-display area; forming a second elastic layer on a side of the second plastic frame distal to the substrate, the second elastic layer being fixedly connected to the non-display area through the second plastic frame, and the second elastic layer being a transparent material and having a Young's modulus greater than that of the display layer; and peeling off the substrate from the first elastic layer; and performing Scheme II of the two schemes, wherein performing Scheme II comprises: providing a substrate and a stretchable display layer comprising a display area and a non-display area surrounding the display area; forming a first elastic layer on the substrate, the first elastic layer being a transparent material and having a Young's modulus greater than a Young's modulus of the display layer; forming a ring-shaped first plastic frame on a surface of the first elastic layer distal to the substrate, the first plastic frame being located in the non-display area; providing the display layer on a surface of the first plastic frame distal to the substrate, wherein the first elastic layer is fixedly connected to the non-display area through the first plastic frame; forming the second elastic layer on a side of the display layer distal to the substrate, and connecting the first elastic layer to the display layer by a first connecting part, comprises: forming a ring-shaped second plastic frame on a surface of the display layer distal to the substrate, the second plastic frame being located in the non-display area, and the second plastic frame having a notch; forming a second elastic layer on a surface of the second plastic frame distal to the substrate, the second elastic layer being fixedly connected to the non-display area through the second plastic frame; injecting a transparent liquid filler into the notch to form a first filling portion in the first plastic frame; blocking the notch; and peeling off the substrate from the first elastic layer, or the display device (emphasis added).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/JOE H CHENG/
Primary Examiner
Art Unit 2626